DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group I, claim(s) 1-13 , drawn to an aluminum alloy in the reply filed on 07/ is acknowledged. Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse [MPEP § 818.01(a)].
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim 14-18 are being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, Group III and Group IV, there being no allowable generic or linking claim.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/26/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori Masayuki et.al. [WO2015146654A1, online machine translation].

Regarding claims 1, Masayuki teaches an aluminum alloy having excellent strength invention can obtain high strength, high toughness, and excellent corrosion resistance even if the wall thickness is reduced [Page 2, line 69-72]. Masayuki’s alloy composition as disclosed and those recited in the instant claims 1 are listed in the following table. 

Element
From instant Claim 1
(mass%)
From Masayuki
(mass%)
Within range
(mass%)
Si
0.6-1.4
0.8-1.3 [line 188]
Within range
Mg
0.25-0.90
0.70-1.5 [line 176]
Within range
Si to Mg
1.05 : 1 to 5:1
1.14- 1.85
(calculated from Si and Mg )
Within range
Cu
0.25-2.0
0.3-0.9 [line 203]
Within range
Zn
0.10-3.5
< 0.05 [line 261-263]
Merely close
Fe
0.01-1.0
0.1-0.4
Within range
Mn
Up to 0.8
0.1-0.6 [line 231]
Within range
Cr
Up to 0.25
0.1-0.45 [line 231]
Within range
Zr
Up to 0.2
0.05-0.3 [line 231]
Within range
V
Up to 0.2
< 0.05 [line 261-263]
Within range
Ti
Up to 0.15
0.05-0.15 [line 225]
Within range
Fe+Mn+Cr+Zr+V+Ti
Not greater than 2
0.45-1.95 (calculated from the  upper and lower limit of Fe, Mn, Cr, Zr, V, and Ti,)
Within range
Al
Balance + impurities
Balance + impurities
Balance+ impurities
Microstructure
From instant Claim 1
From Masayuki

Precipitates
Q-phase precipitates
Q-phase precipitates [line 176]

Properties
From instant Claim 1
From Masayuki

Solvus temperature
950◦F
-
Inherently exist


All of the alloy composition disclosed by Masayuki  are within the claimed ranges of the present invention. Masayuki does not teach about to Si to Mg ratio, however calculated value from the upper and lower limit of Si and Mg corresponds that the ratio is within the range of the instant claim 1. Similarly Masayuki does not teach that Fe+Mn+Cr+Zr+V+Ti is not greater than 2, but the calculated value of the upper limit of each element, Fe+Mn+Cr+Zr+V+Ti is 1.95 which is within the range claimed instantly.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition selected from the range of Masayuki’s teaching, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I], in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
Masayuki further teaches the Al alloy includes Q-phase precipitates [Page, 5 line 176, Fig. 6] But Masayuki does no teach about the solvus temperature, however this claimed property is recognized as material properties fully depend on the alloy composition and microstructures. Therefore it would be obvious that Masayuki’s Al alloy would intrinsically have a solvus temperature of the Q-phase precipitates and any Mg2Si precipitates is not greater than 950◦F. Because where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). See MPEP 2112.01 (I). 

Regarding claims 2-8 and 11-12, All the above discussions regarding claim 1 is applicable and in addition Masayuki’s all of the alloy composition as disclosed in the above table, are within the claimed ranges as recited in the Claim 2-8 and 11-12 of the present invention.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition selected from the range of Masayuki’s teaching, because the ranges disclosed by the prior art are overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I], in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori Masayuki et.al. [WO2015146654A1, online machine translation] as applied to claim 1 above, and further in view of  Kikuchi Masao et.al. [JPH10219381A, see the machine translation of the original].

Regarding claims 9 and 10, all the above discussions regarding claim 1 is applicable but amount of Zn in Masayuki’s Al alloy is not within the claimed ranges as recited in the Claim 9 and 10. 
However Masao teaches an aluminum alloy having a high-strength aluminum alloy having excellent intergranular corrosion resistance and extrudability [0001 line 13-14]. Masao’s alloy composition as disclosed and those recited in the instant claims 1 are listed in the following table. 

Element
From instant Claim 1
(mass%)
From Masayuki
(mass%)
Within range
(mass%)
Si
0.6-1.4
0.65-1.6 [0005]
Within range
Mg
0.25-0.90
0.6-1.2 [0005]
Within range
Si to Mg
1.05 : 1 to 5:1
1.08- 2.67
(calculated from Si and Mg )
Within range
Cu
0.25-2.0
< 1.0 [0005]
Within range
Zn
0.10-3.5
0.05-0.6 [0006]
Within range
Fe
0.01-1.0
0.05-0.5 [0006]
Within range
Mn
Up to 0.8
0.03-0.5 [0006]
Within range
Cr
Up to 0.25
0.03-0.5 [0006]
Within range
Zr
Up to 0.2
0.03-0.3 [0006]
Within range
V
Up to 0.2
0.03-0.3 [0006]
Within range
Ti
Up to 0.15
0.005-0.3 [0006]
Within range
Fe+Mn+Cr+Zr+V+Ti
Not greater than 2
0.22-2.4 (calculated from upper and lower limit of Fe, Mn, Cr, Zr, V, and Ti,)
Within range
Al
Balance + impurities
Balance + impurities
Balance+ impurities


All of the alloy composition disclosed by Masao are within the claimed ranges of the present invention. In addition, the Masao teaches aluminum alloy includes at least 0.20 wt % Zn as recited in the instant claim 9 and not greater than 3.0 wt % Zn as recited in the instant claim 10, marked as red color in the above table lies within the range. Masao further teaches Zn is an element effective for improving strength, but its effect is small when the content is less than 0.05%, and intergranular corrosion resistance and weldability are lowered when the content exceeds 0.6%.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition of Zn selected from the range of Masao’s teaching to modify the Masayuki to get an aluminum alloy with improved strength and intergranular corrosion resistance, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I], in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori Masayuki et.al. [WO2015146654A1, online machine translation and original] and  Kikuchi Masao et.al. [JPH10219381A, online machine translation of the original], and further in view of B. Raeisinia et al. Materials Science and Engineering A 420 (2006) 245–249.

Regarding claims 13, all the above discussions regarding claim 1 is applicable, in addition Masayuki teaches Al alloy includes the Q-phase precipitates (30) and Mg2Si (31) precipitates [line 918, Fig 6]. Masayuki also teaches after quenching precursor for Q-phase and Mg2Si (β phase) precipitates and completion of aging Q-phase and β phase are formed. 
Fig: 6 Masayuki [WO2015146654A1]
Masayuki further teaches how the amount of Si, Mg and Cu contributes to the formation of Q phase, when these element are less than the lower limit Q phase is not formed so that the strength, proof stress, elongation are inferior but if the content exceeds the upper limit value the major axis of the Q phase exceeds the upper limit value too, so that elongation, Charpy impact value and stress corrosion cracking resistance are inferior [Line 827-836]. This indicate that a certain amount or volume fraction of Q phase is necessary to get appropriate properties of the aluminum alloy. But Masayuki does not teach that a volumetric ratio of Mg2Si precipitates to Q phase precipitates is not greater than 1.25:1 ((Mg2Si(vol):Q phase (vol)).  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    136
    600
    media_image3.png
    Greyscale
On the other hand Raeisinia teaches an aluminum alloy having all the major element within the range as recited in Claim 1 of the present invention as shown in the Table 1 [Page :246, Col: 1]. 

Raeisinia also teaches the volumetric fraction of the major precipitating phases in the Al alloy as observed by the TEM [Page : 247, Col 1, Para1] observation and listed in the Table 3. The calculated ratio of the value of the volumetric fraction from Table 3 is 1.18:1 ((Mg2Si(vol):Q phase (vol)) which reads on the range of a volumetric ratio of Mg2Si precipitates to Q phase precipitates is not greater than 1.25:1 ((Mg2Si(vol):Q phase (vol)) as recited in the instant claim 13. But Raeisinia’s alloy is for using in electrical resistivity and remains silent about the strength, elongation and stress corrosion resistance. However these claimed properties of the present invention are recognized as material properties fully depend on the alloy composition and microstructures. Therefore it would be obvious that Raeisinia’s Al alloy would intrinsically have all the necessary inherent properties like strength, elongation and stress corrosion resistance required for present invention. Because where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). See MPEP 2112.01 (I).
Further it can be noted that Masao teaches an aluminum alloy having a high-strength aluminum alloy having excellent intergranular corrosion resistance and extrudability as described above in the discussion regarding Claim 9-10, is suitable for structural members such as automobiles, vehicles, electrical equipment and a method of producing the same [0001 line 13-16].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a volume fraction selected from the range of Raeisinia’s teaching to modify  Masayuki and Masao to get an aluminum alloy with improved strength and intergranular corrosion resistance, because the ranges disclosed by the prior art is overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I], in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736